F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    September 25, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                       No. 06-3077
          v.                                          District of Kansas
 GEO RG E CURTIS GORE,                          (D.C. No. 01-CR-10020-W EB)

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      George Curtis Gore appeals from the district court’s order revoking his

supervised release and imposing a 10-month term of imprisonment. At the

district court hearing, M r. Gore admitted to violating the terms of his supervised

release by failing on several occasions to participate in a drug treatment program



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
and by failing to abstain from alcohol on one occasion. He has not retracted that

admission or introduced any new evidence.

      In accordance with Anders v. California, 386 U.S. 738 (1967), M r. Gore’s

counsel has filed a M otion to W ithdraw as Counsel and a brief stating that there

are no grounds for appeal. In counsel’s brief, he states that M r. Gore does not

meet any of the criteria for review under 18 U.S.C. § 3742. M r. Gore has not

filed a brief indicating disagreement with his counsel’s position. Our independent

review of the record reveals no grounds for relief under § 3742. Therefore,

attorney Jon S. W omack’s motion to withdraw as counsel for Appellant is

GR ANTED, and the judgment of the United States District Court for the District

of K ansas is AFFIRM ED.

                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                         -2-